Citation Nr: 0817903	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  98-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bronchospastic disorder with exertional asthma, prior to 
October 1, 1998.
 
2.  Entitlement to an evaluation in excess of 10 percent for 
bronchospastic disorder with exertional asthma from October 
1, 1998 to August 9, 2001, to include whether a reduction in 
rating was proper.

3.  Entitlement to an evaluation in excess of 60 percent for 
bronchospastic disorder with exertional asthma, from August 
9, 2001, forward.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
September 1991.

This appeal arose from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 30 percent for a bronchospastic 
disorder with exertional asthma.

In a July 1998 rating decision, the RO decreased the 
evaluation for a bronchospastic disorder with exertional 
asthma from 30 percent to 10 percent, effective from October 
1, 1998.  In a rating decision dated October 2002, the RO 
increased the evaluation for a bronchospastic disorder with 
exertional asthma to 60 percent, effective August 9, 2001.  
The case was remanded by the Board in February 2001, June 
2003, and September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

Because the veteran's claim was submitted prior to October 7, 
1996, the provisions of the old 38 C.F.R. § 4.97 (1996), 
which were in effect at that time, are applicable for the 
entirety of the claim.  See 38 C.F.R. § 3.157; VA examination 
report dated in May 1996.  They have not been considered.  
Accordingly, remand is required to provide the veteran with 
due process.  An examination to determine whether the 
requirements are met for a higher rating under the old 
criteria is also in order.  Any additional treatment records 
dated since September 2006 should also be obtained.  

Additionally, for an increased-compensation claim, such as 
this one, 38 U.S.C.A. §  5103(a) requires, at a minimum, that 
the Secretary notify the claimant that to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The veteran has not been provided with all of the notice 
required by Vazquez-Flores in light of the old and new 
criteria.  

Finally, concerning the issue of entitlement to an evaluation 
in excess of 10 percent for bronchospastic disorder with 
exertional asthma from October 1, 1998 to August 9, 2001, to 
include whether a reduction in rating was proper, remand is 
warranted for consideration of 38 C.F.R. § 3.344.

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased rating; (2) the 
information and evidence that VA will 
seek to obtain on his behalf; and (3) 
the information or evidence that he is 
expected to provide.  The notice must 
be in accordance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2007), and 
should:

(a)  Advise the veteran that to 
substantiate his claim, he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of his bronchospastic 
disorder with exertional asthma and the 
effect that worsening has on his 
employment and daily life; 

(b)  Give him notice of the criteria 
listed in old 38 C.F.R. § 4.97, 
Diagnostic Codes 6600 and 6602 (1996) 
and of the criteria listed in current 
38 C.F.R. § 4.97, Diagnostic Codes 6600 
and 6602 (2007).

(c)  Notify him that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent, based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and 

(d)  Provide examples of the types of 
medical and lay evidence that the 
veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.

2.  Make arrangements to obtain the 
veteran's treatment records for his 
bronchospastic disorder with exertional 
asthma from the Birmingham, Alabama VA 
treatment facility, dated since 
September 2006.  

3.  Thereafter, schedule the veteran 
for a VA pulmonary examination.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with completion of the 
examination report.  

All necessary tests, including 
pulmonary function testing, should be 
performed and clinical manifestations 
should be reported in detail.  

Findings should specifically include 
readings for FEV-1, FEV-1/FVC and DLCO 
(SB); maximum exercise capacity set 
forth in ml/kg/min oxygen consumption 
(with cardiorespiratory and/or 
respiratory limit; and whether the 
veteran experiences cor pulmonale, 
right ventricular hypertrophy, 
pulmonary hypertension, episodes of 
acute respiratory failure, or whether 
he required oxygen therapy.  

The examiner must state whether the 
veteran requires daily use of systemic 
(oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications.  

The examiner must also indicate whether 
the veteran has pronounced bronchitis, 
with copious productive cough and 
dyspnea at rest; pulmonary function 
testing showing a "severe" degree of 
chronic airway obstruction; with 
symptoms of associated severe emphysema 
or cyanosis and findings of right sided 
heart involvement.  

The examiner must also indicate whether 
the veteran has pronounced bronchial 
asthma, with asthmatic attacks very 
frequently with severe dyspnea on 
slight exertion between attacks and 
with marked loss of weight or other 
evidence of severe impairment of 
health.   

A rationale for any opinion expressed 
should be provided.

4.  Finally, readjudicate the veteran's 
pending claim.  In doing so, the RO/AMC 
should:

(a) Consider the old versions of 
Diagnostic Codes 6600 and 6602 (1996) for 
the entirety of the claim period;

(b)  Consider the new versions of 
Diagnostic Codes 6600 and 6602 (2007) 
since October 7, 1996; and 

(c)  Consider 38 C.F.R. § 3.344 with 
respect to the issue of entitlement to an 
evaluation in excess of 10 percent for 
bronchospastic disorder with exertional 
asthma from October 1, 1998 to August 9, 
2001, to include whether a reduction in 
rating was proper.

(d)  If the benefits sought on appeal 
remain denied, furnish the veteran and 
his representative a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



